DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites the limitations “obtaining, by processing circuitry of a host vehicle, information about a lead vehicle, wherein the lead vehicle is traveling directly ahead of the host vehicle and the information includes velocity of the lead vehicle and a gap g between the host vehicle and the lead vehicle; based on detecting a change in the velocity of the lead vehicle in the information, computing, using the processing circuitry, a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values, wherein the perceived acceleration of the lead vehicle is based on the change in the velocity indicated by the information; based on a check of parameters involved in the computing the corresponding desired acceleration, computing, using the processing circuitry, a modified desired acceleration for the host vehicle using a lag for the lead vehicle that results in an intended acceleration of the lead vehicle differing from the perceived acceleration; and implementing the modified desired acceleration for the host vehicle.”   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than “by processing circuitry”; nothing in the claim elements precludes the steps from practically being performed in the mind. The claim encompasses a method which can simply be done by a person following instructions to perform mental processes, i.e. perceived, detecting.  For example, the limitation “detecting a change in the velocity of the lead vehicle” and “computing…a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g” involves a person making a simple judgment based on observation. Thus, the claim recites mental processes.  

The claim recites the additional elements of ““obtaining…information about a lead vehicle” which is recited at a level of generality (i.e. a general means for gathering the potential decisions) and amounts to mere data gathering, which is a form of insignificant pre-solution activity. The additional elements of “implementing the modified desired acceleration for the host vehicle” is a  form of insignificant post-solution activity.  

The “processing circuitry” is recited at high level of generality and amounts to generic computer components to “apply” the concept of receiving and determining data for vehicle navigation and acceleration control. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Claim 2-10 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US 20130144465 A1) in view of Takahama et al. (US 20220185279 A1).
Regarding Claim 1,  A method comprising: obtaining, by processing circuitry of a host vehicle (Shida, Fig 2, vehicle control device), information about a lead vehicle (Shida, Fig 2, Box 45 -“leading vehicle travel information acquiring unit”), wherein the lead vehicle is traveling directly ahead of the host vehicle (Shida, [0008] “a leading vehicle travelling in front of an own vehicle”; Examiner interprets host vehicle as “own vehicle”, Fig 3, vehicle 1 and lead vehicle as “leading vehicle”, Fig 3, vehicle 100) and the information includes velocity of the lead vehicle (Shida, [0031]  “a relative velocity calculating unit…for calculating the relative velocity with the leading vehicle based on the detection result of the radar”) and a gap g between the host vehicle and the lead vehicle (Shida, [0029] “an inter-vehicle distance detection means for detecting the inter-vehicle distance between the own vehicle and the leading vehicle”); based on detecting a change in the velocity of the lead vehicle in the information (Shida, [0052] The relative acceleration…thus becomes large, but the relative velocity also changes if the relative acceleration…becomes large….the speed of the leading vehicle…lowers with respect to the speed of the own vehicle…in which the vehicle speed is constant, and thus the relative velocity changes in the increasing direction”), wherein the perceived acceleration of the lead vehicle is based on the change in the velocity indicated by the information (Shida, [0052] “The relative acceleration…thus becomes large, but the relative velocity also changes if the relative acceleration… becomes large…speed of the leading vehicle…lowers with respect to the speed of the own vehicle…in which the vehicle speed is constant, and thus the relative velocity changes in the increasing direction. The inter-vehicle distance between the own vehicle…and the leading vehicle…thus becomes smaller with elapse of time”); computing, using the processing circuitry, a modified desired acceleration for the host vehicle using a lag for the lead vehicle that results in an intended acceleration of the lead vehicle differing from the perceived acceleration (Shida, [0095] “The deceleration of the leading vehicle…can also be detected by the radar…and the deceleration of the leading vehicle…is detected by the radar…at the time of the communication follow-up travel control, but a radar recognition delay… generates when detecting the deceleration of the leading vehicle…with the radar…leading vehicle acceleration…can be detected in the own vehicle…by the radar…after 0.3 s of the leading vehicle acceleration”); and implementing the modified desired acceleration for the host vehicle (Shida, [0098] “The own vehicle acceleration…thereby generates after elapse of the response delay of the actuator”).  

Shida does not teach computing, using the processing circuitry, a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values, based on a check of parameters involved in the computing the corresponding desired acceleration.  However, Takahama teaches these limitations.
Takahama teaches computing, using the processing circuitry, a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values (Takahama, see at least, [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values), based on a check of parameters involved in the computing the corresponding desired acceleration (Takahama, see at least, [0043] “When it is detected that the inter-vehicle time or inter-vehicle distance is greater than a predetermined threshold value…increases the target vehicle speed by a predetermined vehicle speed…when it is detected that the inter-vehicle time or the inter-vehicle distance is equal to or smaller than the predetermined threshold value…decreases the target inter-vehicle time or the target inter-vehicle distance by a predetermined inter-vehicle interval”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include computing, using the processing circuitry, a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values, based on a check of parameters involved in the computing the corresponding desired acceleration as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]).
Regarding Claim 2, Shida teaches the method according to claim 1, wherein the obtaining the information about the lead vehicle includes obtaining measured velocity of the lead vehicle using a sensor, and the sensor includes a radar system, a lidar system, or a camera (Shida, [0031]  “a relative velocity calculating unit…for calculating the relative velocity with the leading vehicle based on the detection result of the radar”).

Regarding Claim 4, Shida teaches the method according to claim 3. Shida does not teach wherein performing the check of parameters includes determining if the desired gap g* is within the specified range of gap values, wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values.  However, Takahama teaches these limitations.
Takahama teaches wherein performing the check of parameters includes determining if the desired gap g* is within the specified range of gap values (Takahama, [0043] “When it is detected that the inter-vehicle time or inter-vehicle distance is greater than a predetermined threshold value…increases the target vehicle speed by a predetermined vehicle speed”; [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values”),wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values (Takahama, [0043] “when it is detected that the inter-vehicle time or the inter-vehicle distance is equal to or smaller than the predetermined threshold value…decreases the target inter-vehicle time or the target inter-vehicle distance by a predetermined inter-vehicle interval”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include performing the check of parameters includes determining if the desired gap g* is within the specified range of gap values, wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]).
Regarding Claim 5, Shida teaches the method according to claim 3.  Shida does not teach wherein the computing the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 


    PNG
    media_image1.png
    51
    437
    media_image1.png
    Greyscale
 
19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap.  However, Takahama teaches this limitation.

Takahama teaches wherein the computing the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 


    PNG
    media_image1.png
    51
    437
    media_image1.png
    Greyscale
 
19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap (Takahama, [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include computing the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]).

Regarding Claim 11, Shida teaches a system (Shida, Fig 2, vehicle control device) in a host vehicle comprising: one or more sensors configured to provide information about a lead vehicle (Shida, [0031]  “a relative velocity calculating unit…for calculating the relative velocity with the leading vehicle based on the detection result of the radar”), wherein the lead vehicle is traveling directly ahead of the host vehicle (Shida, [0008] “a leading vehicle travelling in front of an own vehicle”; Examiner interprets host vehicle as “own vehicle”, Fig 3, vehicle 1 and lead vehicle as “leading vehicle”, Fig 3, vehicle 100) and the information includes velocity of the lead vehicle (Shida, [0031]  “a relative velocity calculating unit…for calculating the relative velocity with the leading vehicle based on the detection result of the radar”)  and a gap g between the host vehicle and the lead vehicle (Shida, [0029] “an inter-vehicle distance detection means for detecting the inter-vehicle distance between the own vehicle and the leading vehicle”); and a controller configured to compute (Shida, Fig 2 “travel control ECU-Box 20), based on detecting a change in the velocity of the lead vehicle in the information (Shida, [0052] The relative acceleration…thus becomes large, but the relative velocity also changes if the relative acceleration…becomes large….the speed of the leading vehicle…lowers with respect to the speed of the own vehicle…in which the vehicle speed is constant, and thus the relative velocity changes in the increasing direction”), wherein the perceived acceleration of the lead vehicle is based on the change in the velocity indicated by the information (Shida, [0052] “The relative acceleration…thus becomes large, but the relative velocity also changes if the relative acceleration… becomes large…speed of the leading vehicle…lowers with respect to the speed of the own vehicle…in which the vehicle speed is constant, and thus the relative velocity changes in the increasing direction. The inter-vehicle distance between the own vehicle…and the leading vehicle…thus becomes smaller with elapse of time”), to compute, , a modified desired acceleration for the host vehicle using a lag for the lead vehicle that results in an intended acceleration of the lead vehicle differing from the perceived acceleration (Shida, [0095] “The deceleration of the leading vehicle…can also be detected by the radar…and the deceleration of the leading vehicle…is detected by the radar…at the time of the communication follow-up travel control, but a radar recognition delay… generates when detecting the deceleration of the leading vehicle…with the radar…leading vehicle acceleration…can be detected in the own vehicle…by the radar…after 0.3 s of the leading vehicle acceleration”), and to implement the modified desired acceleration in the host vehicle (Shida, [0098] “The own vehicle acceleration…thereby generates after elapse of the response delay of the actuator”).  

Shida does not teach a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values, based on a check of parameters involved in the computing the corresponding desired acceleration. However, Takahama teaches these limitations.
Takahama teaches a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values (Takahama, see at least, [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values), based on a check of parameters involved in the computing the corresponding desired acceleration (Takahama, see at least, [0043] “When it is detected that the inter-vehicle time or inter-vehicle distance is greater than a predetermined threshold value…increases the target vehicle speed by a predetermined vehicle speed…when it is detected that the inter-vehicle time or the inter-vehicle distance is equal to or smaller than the predetermined threshold value…decreases the target inter-vehicle time or the target inter-vehicle distance by a predetermined inter-vehicle interval”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values, based on a check of parameters involved in the computing the corresponding desired acceleration as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]).
Regarding Claim 12, Sim teaches he system according to claim 11, wherein the one or more sensors include a radar system, a lidar system, or a camera (Sim, [0023] “measuring information on a relative distance and a relative velocity to the preceding vehicle, such as a radar or a camera”).  

Regarding Claim 14, Shida teaches the system according to claim 13.  Shida does not teach wherein the controller is configured to perform the check of parameters by determining if the desired gap g* is within the specified range of gap values, wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values.  However, Takahama teaches these limitations.
Takahama teaches wherein the controller is configured to perform the check of parameters by determining if the desired gap g* is within the specified range of gap values (Takahama, [0043] “When it is detected that the inter-vehicle time or inter-vehicle distance is greater than a predetermined threshold value…increases the target vehicle speed by a predetermined vehicle speed”; [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values”),wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values (Takahama, [0043] “when it is detected that the inter-vehicle time or the inter-vehicle distance is equal to or smaller than the predetermined threshold value…decreases the target inter-vehicle time or the target inter-vehicle distance by a predetermined inter-vehicle interval”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include the controller is configured to perform the check of parameters by determining if the desired gap g* is within the specified range of gap values, wherein the computing the modified desired acceleration is not performed if the desired gap g* is within the specified range of gap values as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]).
Regarding Claim 15, Shida teaches the system according to claim 13.  Shida does not teach wherein the controller is configured to compute the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 


    PNG
    media_image1.png
    51
    437
    media_image1.png
    Greyscale
 
19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap.  However, Takahama teaches this limitation.

Takahama teaches wherein the controller is configured to compute the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 


    PNG
    media_image1.png
    51
    437
    media_image1.png
    Greyscale
 
19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap (Takahama, [0055] “the inter-vehicle interval is controlled to the initial set value of the target inter-vehicle interval…an acceleration command…increases the vehicle speed so that the vehicle is controlled to a narrowed target inter-vehicle interval”; Examiner interprets “target inter-vehicle interval” as reading on a specified range of gap values).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the controller is configured to compute the corresponding desired acceleration for the host vehicle includes determining the desired acceleration 1H(t) for the host vehicle as: 19Hf is a final velocity of the host vehicle needed to achieve the desired gap g*, and g is a current gap as taught by Takahama in order to “set the target values for the vehicle speed control and the inter-vehicle time control” to improve “usability and suppress discomfort” for the driver (Takahama, [0058]). 

Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US 20130144465 A1) in view of Takahama et al. (US 20220185279 A1) in further view of Sim et al. (US 20220111734 A1).
Regarding Claim 3, Shida teaches the method according to claim 1.  Shida does not teach wherein the computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 


    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale

13go is a set minimum gap value, 1H is a current velocity of the host vehicle, T is a known constant related to a time associated with a safe gap, £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle, aH is a current acceleration of the host, and b is a known constant that limits deceleration.  However, Sims teaches this limitation.

Sim teaches wherein the computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 


    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale

13go is a set minimum gap value (Sim, [0023] “maintain a distance from the preceding vehicle within a safety distance”), 1H is a current velocity of the host vehicle (Sim, “the velocity of the user vehicle”), T is a known constant related to a time associated with a safe gap (Sim, [0031] “a constant time gap (CTG)”), £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle (Sim, [0029] “relative velocity between a user vehicle and the preceding vehicle from the preceding vehicle”), aH is a current acceleration of the host vehicle (Sim, [0030], “acceleration sensor signals of the user vehicle”), and b is a known constant that limits deceleration (Sim, “constant acceleration model acceleration value”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 13go is a set minimum gap value, 1H is a current velocity of the host vehicle, T is a known constant related to a time associated with a safe gap, £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle, aH is a current acceleration of the host, and b is a known constant that limits deceleration as taught by Sim in order to  “determine whether deceleration of the driven user vehicle is required” to avoid collision with the preceding vehicle.

Regarding Claim 6, Shida teaches the method according to claim 5.  Shida does not teach wherein the performing the check of parameters includes determining if a difference between a current acceleration of the host vehicle and the corresponding desired acceleration is within a specified range.  However, Sim teaches this limitation (Sims, [0059] “the control unit…determines whether a value of a sensor signal of an accelerator pedal sensor is less than a predetermined first reference value “).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the performing the check of parameters includes determining if a difference between a current acceleration of the host vehicle and the corresponding desired acceleration is within a specified range as taught by Sim in order to  “determine whether deceleration of the driven user vehicle is required” to avoid collision with the preceding vehicle.

Regarding Claim 13, Shida teaches the system according to claim 11. Shida does not teach wherein the computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 


    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale

13go is a set minimum gap value, 1H is a current velocity of the host vehicle, T is a known constant related to a time associated with a safe gap, £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle, aH is a current acceleration of the host, and b is a known constant that limits deceleration.  However, Sims teaches this limitation.

Sim teaches wherein the computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 


    PNG
    media_image2.png
    51
    374
    media_image2.png
    Greyscale

13go is a set minimum gap value (Sim, [0023] “maintain a distance from the preceding vehicle within a safety distance”), 1H is a current velocity of the host vehicle (Sim, “the velocity of the user vehicle”), T is a known constant related to a time associated with a safe gap (Sim, [0031] “a constant time gap (CTG)”), £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle (Sim, [0029] “relative velocity between a user vehicle and the preceding vehicle from the preceding vehicle”), aH is a current acceleration of the host vehicle (Sim, [0030], “acceleration sensor signals of the user vehicle”), and b is a known constant that limits deceleration (Sim, “constant acceleration model acceleration value”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include computing the corresponding desired acceleration for the host vehicle includes determining a desired gap g* as: 13go is a set minimum gap value, 1H is a current velocity of the host vehicle, T is a known constant related to a time associated with a safe gap, £9 is a difference between a current velocity 0L of the lead vehicle and the current velocity 1H of the host vehicle, aH is a current acceleration of the host, and b is a known constant that limits deceleration as taught by Sim in order to  “determine whether deceleration of the driven user vehicle is required” to avoid collision with the preceding vehicle.
Regarding Claim 16, Shida teaches the system according to claim 15.  Shida does not teach wherein the controller is configured to perform the check of parameters by determining if a difference between a current acceleration of the host vehicle and the corresponding desired acceleration is within a specified range. However, Sim teaches this limitation (Sims, [0059] “the control unit…determines whether a value of a sensor signal of an accelerator pedal sensor is less than a predetermined first reference value “).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the controller is configured to perform the check of parameters by determining if a difference between a current acceleration of the host vehicle and the corresponding desired acceleration is within a specified range as taught by Sim in order to  “determine whether deceleration of the driven user vehicle is required” to avoid collision with the preceding vehicle.
 
Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US 20130144465 A1) in view of Takahama et al. (US 20220185279 A1) in further view of Lindholm et al. (US 20190232964 A1).
Regarding Claim 7, Shida teaches the method according to claim 5, wherein the modified desired acceleration of the host vehicle is computed using: 


    PNG
    media_image3.png
    24
    277
    media_image3.png
    Greyscale
 
lag time constant r (Shida, [0056] “ delay time dt”) and delay constant qp (Shida, [0104] “actuator response delay .tau”).  Shida does not teach obtained from a look-up table for a type of the lead vehicle.  However, Lindstrom teaches this limitation (Lindholm, [0054] “object recognition during detecting and ranging of a preceding vehicle…algorithm…or similar approach for object recognition trained on a database of labeled images, classifies the preceding vehicle…used to determine the identity of the preceding vehicle, further informing the accuracy of the above mentioned distancing techniques, as the competency of distancing techniques is impacted by vehicle type (i.e. shape, size, cargo”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the obtained from a look-up table for a type of the lead vehicle as taught by Lindholm so that “the inter-vehicle safe distance is determined in accordance with the traveling speed of the present vehicle” (Lindholm, [0044]).

Regarding Claim 8, Shida teaches the method according to claim 7.  Shida does not teach wherein the modified desired acceleration of the host vehicle is computed by adding one or more model-based factors to aest.  However, Lindstrom teaches this limitation (Lindstrom, [0042] “a control loop feedback mechanism, provides continuous modulation of the output through calculation of an error value as the difference between a measured process and a desired set-point and applies a correction based on proportional, integral, and derivative terms in order to achieve the set-point…the speed control unit processor…can generate signals…in order to modulate vehicle speed about a set-point”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the modified desired acceleration of the host vehicle is computed by adding one or more model-based factors to aest as taught by Lindholm so that “the inter-vehicle safe distance is determined in accordance with the traveling speed of the present vehicle” (Lindholm, [0044]).

Regarding Claim 10, Shida teaches the method according to claim 7.  Shida does not teach further comprising updating the look-up table for the type of the lead vehicle based on a result of the implementing the new corresponding desired acceleration for the host vehicle However, Lindstrom teaches this limitation (Lindholm, [0054] “ object recognition during detecting and ranging of a preceding vehicle…algorithm…or similar approach for object recognition trained on a database of labeled images, classifies the preceding vehicle…used to determine the identity of the preceding vehicle, further informing the accuracy of the above mentioned distancing techniques, as the competency of distancing techniques is impacted by vehicle type (i.e. shape, size, cargo”); [0044] “the identified preceding vehicle, may be updated via system software updates to the memory subsystem…of the traveling speed control unit”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include the updating the look-up table for the type of the lead vehicle based on a result of the implementing the new corresponding desired acceleration for the host vehicle as taught by Lindholm in order to  avoid “inaccurate distancing of which may result in collision” (Lindholm, [0050]).

Regarding Claim 17, Shida teaches the system according to claim 15.  Shida does not teach wherein the controller is configured to compute the modified desired acceleration of the host vehicle as:

 
    PNG
    media_image3.png
    24
    277
    media_image3.png
    Greyscale
 
lag time constant r (Shida, [0056] “ delay time dt”) and delay constant qp (Shida, [0104] “actuator response delay .tau”).  Shida does not teach obtained from a look-up table for a type of the lead vehicle.  However, Lindstrom teaches this limitation (Lindholm, [0054] “object recognition during detecting and ranging of a preceding vehicle…algorithm…or similar approach for object recognition trained on a database of labeled images, classifies the preceding vehicle…used to determine the identity of the preceding vehicle, further informing the accuracy of the above mentioned distancing techniques, as the competency of distancing techniques is impacted by vehicle type (i.e. shape, size, cargo”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the obtained from a look-up table for a type of the lead vehicle as taught by Lindholm so that “the inter-vehicle safe distance is determined in accordance with the traveling speed of the present vehicle” (Lindholm, [0044]).

Regarding Claim 18, Shida teaches the system according to claim 17. Shida does not teach wherein the controller is configured to compute the modified desired acceleration of the host vehicle by adding one or more model-based factors. However, Lindstrom teaches this limitation (Lindstrom, [0042] “a control loop feedback mechanism, provides continuous modulation of the output through calculation of an error value as the difference between a measured process and a desired set-point and applies a correction based on proportional, integral, and derivative terms in order to achieve the set-point…the speed control unit processor…can generate signals…in order to modulate vehicle speed about a set-point”).

It would have been obvious to one of ordinary skill in the art to have modified Shida to the controller is configured to compute the modified desired acceleration of the host vehicle by adding one or more model-based factors as taught by Lindholm so that “the inter-vehicle safe distance is determined in accordance with the traveling speed of the present vehicle” (Lindholm, [0044]).

Regarding Claim 20, Shida teaches the system according to claim 17.  Shida does not teach wherein the controller is configured to update the look-up table for the type of the lead vehicle based on a result of implementing the new corresponding desired acceleration for the host vehicle.  However, Lindstrom teaches this limitation (Lindholm, [0054] “ object recognition during detecting and ranging of a preceding vehicle…algorithm…or similar approach for object recognition trained on a database of labeled images, classifies the preceding vehicle…used to determine the identity of the preceding vehicle, further informing the accuracy of the above mentioned distancing techniques, as the competency of distancing techniques is impacted by vehicle type (i.e. shape, size, cargo”); [0044] “the identified preceding vehicle, may be updated via system software updates to the memory subsystem…of the traveling speed control unit”).
It would have been obvious to one of ordinary skill in the art to have modified Shida to include the controller is configured to update the look-up table for the type of the lead vehicle based on a result of implementing the new corresponding desired acceleration for the host vehicle as taught by Lindholm in order to  avoid “inaccurate distancing of which may result in collision” (Lindholm, [0050]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shida et al. (US 20130144465 A1) in view of Takahama et al. (US 20220185279 A1) in further view of in further view of Lindholm et al. (US 20190232964 A1) and Makled et al. (US 20190143971 A1).
Regarding Claim 9, Shida teaches the method according to claim 8.  Shida does not teach wherein the model-based factors include an acceleration factor statistical model of slowdown of the lead vehicle and a smoothness factor.  However, Makled teaches this limitation (Makled, [0048] “a trailing algorithm that the adaptive cruise control unit…utilizes to perform adaptive cruise control while trailing behind the lead vehicle…smoothes the trailing algorithm to reduce an amount of acceleration and deceleration that the vehicle…performs while trailing behind the lead vehicle”; [0042] “acceleration oscillation value of the lead vehicle…based upon collected acceleration and/or deceleration measurements of the lead vehicle; Examiner interprets “acceleration oscillation value” as reading on smoothness factor).  

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the model-based factors include an acceleration factor statistical model of slowdown of the lead vehicle and a smoothness factor as taught by Makled in order to improve comfort for driver when the vehicle is decelerating.

Regarding Claim 19, Shida teaches the system according to claim 18.  Shida does not teach wherein the model-based factors include an acceleration factor statistical model of slowdown of the lead vehicle and a smoothness factor.  However, Makled teaches this limitation (Makled, [0048] “a trailing algorithm that the adaptive cruise control unit…utilizes to perform adaptive cruise control while trailing behind the lead vehicle…smoothes the trailing algorithm to reduce an amount of acceleration and deceleration that the vehicle…performs while trailing behind the lead vehicle”; [0042] “acceleration oscillation value of the lead vehicle…based upon collected acceleration and/or deceleration measurements of the lead vehicle; Examiner interprets “acceleration oscillation value” as reading on smoothness factor).  

It would have been obvious to one of ordinary skill in the art to have modified Shida to include the model-based factors include an acceleration factor statistical model of slowdown of the lead vehicle and a smoothness factor as taught by Makled in order to improve comfort for driver when the vehicle is decelerating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu et al. (US 20220089155 A1 ) discloses a modified desired acceleration for the host vehicle using a lag for the lead vehicle that results in an intended acceleration of the lead vehicle differing from the perceived acceleration (Shimizu, [0040] “The leading vehicle velocity calculation unit…calculates a leading vehicle…on the basis of the relative velocity…to the leading vehicle detected by the vehicle-to-vehicle distance sensor…and the own vehicle velocity…outputs the leading vehicle velocity…to the target vehicle interval setting unit…the delay distance calculation unit…and the vehicle velocity command calculation unit”).
Nemoto et al. (US 20160200320 A1) discloses a corresponding desired acceleration for the host vehicle using a perceived acceleration of the lead vehicle to maintain the gap g within a specified range of gap values (Nemoto, [0035] “controlling the acceleration/deceleration of the host vehicle…is implemented in response to an actual increase or decrease of the inter-vehicle time resulting from the acceleration/deceleration of the preceding vehicle”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662